FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AMERICAN BROADCASTING                       
COMPANIES, INC.; ASSOCIATED
PRESS; CABLE NEWS NETWORK;
CBS BROADCASTING INC.; FOX
                                                    No. 07-15227
NEWS NETWORK; NBC UNIVERSAL,
INC.,                                                 D.C. No.
               Plaintiffs-Appellants,              CV-06-01268-
                                                      PMP/RJJ
                 v.
                                                     OPINION
ROSS MILLER*, in his official
capacity as the Secretary of State
of Nevada,
               Defendant-Appellee.
                                            
         Appeal from the United States District Court
                  for the District of Nevada
           Philip M. Pro, District Judge, Presiding

                   Argued and Submitted
         October 23, 2008—San Francisco, California

                     Filed December 12, 2008

     Before: J. Clifford Wallace, Sidney R. Thomas, and
               Susan P. Graber, Circuit Judges.

                        Per Curiam Opinion




   *Ross Miller is substituted for his predecessor, Dean Heller, as Secre-
tary of the State of Nevada. Fed. R. App. P. 43(c)(2).

                                 16405
         AMERICAN BROADCASTING COMPANIES v. MILLER        16407




                         COUNSEL

J. Colby Williams (argued), Campbell & Williams, Las
Vegas, Nevada; for the plaintiffs-appellants.

Nhu Q. Nguyen (argued), Senior Deputy Attorney General,
Carson City, Nevada; for the defendant-appellee.


                          OPINION

PER CURIAM:

   Six media corporations (“Media Corporations”) filed a civil
rights suit against the Nevada Secretary of State pursuant to
42 U.S.C. § 1983, seeking declaratory and injunctive relief
allowing them to conduct exit polling in the November 2006
general election. Specifically, the Media Corporations argued
that section 293.740 of the Nevada Revised Statutes imper-
missibly restricted their free speech rights in violation of the
First and Fourteenth Amendments, respectively, by making it
unlawful for any person to speak to a voter on the subject of
marking his or her ballot within 100 feet of a polling place’s
entrance. In a thorough opinion consistent with circuit prece-
dent, see Daily Herald Co. v. Munro, 838 F.2d 380, 384 (9th
Cir. 1988), the district court granted the Media Corporations’
motion for a preliminary injunction and enjoined the Nevada
Secretary of State from prohibiting the Media Corporations’
exit polling activities. The district court subsequently granted
the Media Corporations a permanent injunction.

  Thereafter, the Media Corporations sought attorneys’ fees
pursuant to 42 U.S.C. § 1988(b). The district court denied the
16408    AMERICAN BROADCASTING COMPANIES v. MILLER
request for fees. Its findings of fact and conclusions of law
consisted of a single sentence:

    Having read and considered the foregoing, the Court
    finds that as argued by Defendant Heller in its Oppo-
    sition (#27), special circumstances exist in this case
    similar to those presented in Thorsted v. Munro, 75
    F.3d 454 (9th Cir. 1996), which warrant the exercise
    of this Court’s discretion to deny Plaintiffs’ Motion.

   [1] In most situations, a prevailing party under § 1983
should be awarded attorneys’ fees. “[A] court’s discretion to
deny fees under § 1988 is very narrow and . . . ‘fee awards
should be the rule rather than the exception.’ ” Herrington v.
County of Sonoma, 883 F.2d 739, 743 (9th Cir. 1989) (quot-
ing Ackerley Commc’ns, Inc. v. City of Salem, 752 F.2d 1394,
1396 (9th Cir. 1985)). The Supreme Court has held that “fees
should be awarded as costs unless special circumstances
would render such an award unjust.” Kentucky v. Graham,
473 U.S. 159, 164 (1985) (internal quotations and citations
omitted). When a district court departs from that general rule,
it “must issue findings of fact and conclusions of law identify-
ing the ‘special circumstances’ and explaining why they ren-
der an award unjust.” Sethy v. Alameda County Water Dist.,
602 F.2d 894, 897 (9th Cir. 1979) (per curiam); see also Her-
rington, 883 F.2d at 744. A district court must adequately
explain its decision-making process so an appellate court can
engage in meaningful review. See McGrath v. County of
Nevada, 67 F.3d 248, 254 (9th Cir. 1995).

   [2] Here, the district court’s ruling does not identify the
special circumstances rendering the award unjust. The Secre-
tary of State argues that the district court must have adopted
the arguments advanced by the Secretary in opposition to the
fee request. However, the district court had already rejected
most, if not all, of those arguments in its detailed opinion
granting the preliminary injunction. Further, the district court
erred in its reliance on Thorsted, a decision we already con-
         AMERICAN BROADCASTING COMPANIES v. MILLER       16409
fined as based on factors “largely unique to that case.” Demo-
cratic Party v. Reed, 388 F.3d 1281, 1285 (9th Cir. 2004).

    [3] Rather than apply the Thorsted factors, we have
employed a two-pronged test to determine whether special
circumstances exist to justify denying attorneys’ fees, namely
whether: (1) awarding the attorneys’ fees would further the
purposes of § 1988; and (2) the balance of equities favors or
disfavors the denial of fees. Mendez v. County of San Bernar-
dino, 540 F.3d 1109, 1126 (9th Cir. 2008); Bauer v. Sampson,
261 F.3d 775, 785-86 (9th Cir. 2001); Gilbrook v. City of
Westminster, 177 F.3d 839, 878 (9th Cir. 1999). When
employing this test, we have stressed that attorneys’ fees
should be denied “only in unusual cases, . . . such as when
there is ‘both a strong likelihood of success on the merits and
a strong likelihood of a substantial judgment at the outset of
litigation.’ ” Mendez, 540 F.3d at 1126 (quoting Herrington,
883 F.2d at 745).

  [4] We therefore vacate the judgment of the district court
and its order denying the motion for attorneys’ fees, and
remand to the district court for its analysis pursuant to
Mendez, and for the entry of findings consistent with Sethy.

  REVERSED and REMANDED.